Citation Nr: 0926441	
Decision Date: 07/15/09    Archive Date: 07/22/09

DOCKET NO.  04-29 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
gunshot wound to the left shoulder, currently evaluated as 10 
percent disabling.

2.  Entitlement to a compensable rating for residuals of a 
gunshot wound to the right shoulder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

B. A. Jonas, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to 
December 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in St. Petersburg, Florida.  The matter was remanded by 
the Board in March 2006 and August 2007 for further 
development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As much as the Board regrets further delay in the 
adjudication of these claims, it finds that further 
development is needed before a decision can be issued on 
their merits.  Further development would ensure that the 
Veteran's due process rights, including those associated with 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2008), are met.

VA examinations were conducted in November 2002, April 2006, 
and September 2008.  As the Board determined in an earlier 
remand, the November 2002 examination was inadequate because 
the Veteran's claims file was not available for review by the 
examiner.  In a subsequent remand, the Board found the April 
2006 VA examination to be incomplete because it did not note 
what muscle group(s) in each shoulder were affected by 
gunshot wounds and whether any other damage, such as damage 
to arteries, nerves or bones, was sustained.

In his January 2009 statement, the Veteran objects to the 
September 2008 VA examination.  He contends that the examiner 
misstated how much weight he could lift with his right 
shoulder and that she confused his left and right shoulders 
during the examination.  In the June 2009 informal hearing 
presentation, the Veteran's representative argues that the 
September 2008 VA examination is incomplete because it did 
not measure the range of motion of the Veteran's shoulders.  
The older April 2006 examination does give complete range of 
motion measurements.  Given that the September 2008 examiner 
noted that the left and right shoulder disabilities have 
gotten progressively worse, however, the April 2006 range of 
motion findings are not current.  See Snuffer v. Gober, 10 
Vet. App. 400 (1997) (VA should have scheduled another 
examination where the appellant complained of increased 
hearing loss two years after his last audiology examination).  
A new comprehensive VA examination is in order.

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2008).

Additionally, the Veteran requested a Board hearing in his 
January 2009 statement.  A request for a personal hearing 
must be submitted within 90 days or else requires a showing 
of good cause for the delay in making such a request.  38 
C.F.R. 
§ 20.1304 (2008).  In his August 2004 substantive appeal to 
the Board (VA Form 9), the Veteran indicated that he did not 
want a Board hearing.  The Board finds, however, that the 
Veteran has good cause to now request a hearing because of 
the discovery of evidence that was not available prior to the 
expiration of the 90 day period.  38 C.F.R. § 20.1304(b) 
(2008).  Service clinical records were located and associated 
with the claims file in February 2008.  More importantly, the 
Veteran's request for a hearing stems from his wish to rebut 
the adequacy and findings of the September 2008 VA 
examination and to comment on the impending examination that 
the Board is ordering.  He should have that opportunity.

This will also give the veteran an opportunity to receive the 
notice required by Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008) (concerning the specific notice to be given in claims 
for increase).



(CONTINUED ON THE NEXT PAGE)
Accordingly, the case is REMANDED for the following action:

1.  Give the Veteran the specific notice 
required by Vazquez-Flores, supra.

2.  Schedule the Veteran for an 
examination of his shoulder joints and 
muscles to determine the nature and 
severity of the appellant's residuals of 
gunshot wounds to the left and right 
shoulders.  The claims folder must be made 
available for the examiner to review. All 
indicated studies should be performed, and 
all findings should be reported in detail.

3.  Readjudicate the issues on appeal in 
light of all of the evidence of record.  
If the benefits are not granted, furnish 
the Veteran and his representative with a 
supplemental statement of the case and 
afford an opportunity to respond. 

4.  If the Veteran continues to desire a 
personal hearing before a Veterans Law 
Judge, schedule one in accordance with 
appropriate procedures.  38 U.S.C.A. § 
7107 (West 2002).  The Veteran must be 
provided notice of the time and place of 
his scheduled personal hearing no less 
than 30 days before the scheduled hearing 
date.  38 C.F.R. § 19.76 (2008).  A copy 
of the notice should be placed in the 
claims file.

Then, this case should be returned to the Board for the 
purpose of appellate disposition.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




